Citation Nr: 1534604	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with recurrent major depression.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with recurrent major depression and assigned a 30 percent rating effective July 1, 2011, and denied entitlement to service connection for a left eye disability, right and left knee disabilities, gastroesophageal reflux disease (GERD) and temporomandibular joint (TMJ) disorder.  The Veteran filed a timely notice of disagreement with the initial rating assigned for PTSD and the denial of service connection for a left eye disability and bilateral knee disabilities.  He did not appeal the denial of service connection for GERD and TMJ disorder.

In a July 2014 rating decision the RO granted an increased rating of 70 percent for PTSD with recurrent major depression, effective July 1, 2011, the date of the grant of service connection.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that subsequent to the issuance of the most recent supplemental statement of the case in July 2014, VA treatment records dating from March 2012 to July 2015 were added to the record.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the VA treatment record evidence is not evidence submitted by the Veteran or his representative.  Therefore, this evidence from the VAMC must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

In a May 2015 VA Form 21-526EZ, the Veteran indicated that he has received treatment for his disabilities at the VA Puget Sound Healthcare System in Seattle since July 2011.  A review of the record reflects that the only VA treatment records in the claims file are dated from March 2012 to July 2015.  As such, on remand the RO/AMC should undertake all appropriate development effort to obtain all VA treatment records from July 2011 to March 2012.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, a June 2011 letter from a private mental health counselor, C. Stewart, L.M.H.C., reflects that the Veteran has been receiving mental health treatment since March 2011.  In September 2011 the Veteran submitted signed authorization and consent to release information forms (VA Form 21-4142), authorizing VA to obtain his treatment records from C. Stewart, as well as records from O. Truong, who also was noted to have treated the Veteran for his PTSD.  A November 2013 deferred rating reflects a notation that records from C. Stewart and O. Truong need to be obtained.  Despite the Veteran having already authorized VA to obtain these treatment records, no action was taken in order to obtain such records.  Thereafter, in a December 2013 letter the RO requested that the Veteran complete authorization forms for VA to obtain the above mentioned private treatment records.  The record also contains a February 2014 deferred rating decision noting that the record reflects that the Veteran receives private treatment and that these records should be obtained.  Subsequently, an April 2014 letter sent to the Veteran requests that he inform VA of any private treatment received or submit such private treatment records.  Because the Veteran did complete and return VA Forms 21-4142 for O. Truong and C. Stewart in September 2011 and the RO did not act on these authorizations in a timely manner, and because the claims are being remanded for the above mentioned reasons, the Board finds that on remand the RO/AMC should inform the Veteran that the records from O. Truong and C. Stewart were not obtained despite his submission of signed VA Forms 21-4142 in September 2011, then request that the Veteran complete and sign the forms again for these private providers.  Once the authorizations are obtained, the RO/AMC should undertake all appropriate development to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development effort to obtain all VA treatment records from the VA Puget Sound Healthcare System in Seattle, Washington dating from July 2011 to March 2012 and associate them with the claims file.  All efforts to obtain such records must be documented.  The RO/AMC must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  Contact the Veteran and notify him that despite his submission of signed VA Forms 21-4142 in September 2011, private treatment records from O. Truong and C. Stewart were not obtained through no fault of his own.  Request that he complete and submit to VA a signed authorization for release of all private treatment records, to specifically include treatment referred to in the September 2011 VA Forms 21-4142 from O. Truong and C. Stewart.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

3.  The RO/AMC must review the record, including all newly acquired evidence since the July 2014 supplemental Statement of the Case, including the VA treatment records dating from March 2012 to July 2015, received in August 2015, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




